 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDprisals if he did withdraw the petition as requested.Thus, althoughthe Employer may not have threatened Householder with reprisalsto secure the filing of the petition, it does not follow that House-holder's fear of reprisals by the Employer if he withdrew the peti-tion was unfounded or merely conjecture on his part.At least House-holder's statement to Johnson belies the fact that the maintenanceof this proceeding was voluntary on the part of the Petitioner.The Board has held that an employer may not foster or take an ac-tive part in the filing of a decertification petition.'Thus, inthe. GoldBondcase, 'the Board found that the employer took an active part in,and fostered, the filing of the decertification petition, by advising theemployees about the matter and furnishing them with legal adviceand it rationalized its dismissal of the petition as follows :As the statutory provisions for decertification proceedings pro-vide a remedy exclusively for and on behalf of employees, andnot of employers, we cannot, as a matter of policy, permit an em-ployer to do indirectly that which we would not permit him to dodirectly.The circumstances surrounding the filing of the petition and themaintenance of this proceeding before the Board convince me thatthis decertification proceeding was instituted at the behest and forthe benefit of the Employer rather than the employees, and that itsmaintenance does not represent the free and voluntary act of thePetitioner.Accordingly, in my opinion, the same policy considerations thatcaused the Board to dismiss the petition in theGold Bondcase re-quire dismissal of the petition in this case.2 GoldBond,Inc.,107 NLRB 1059.A. O. SmithCorporation of TexasandDistrict37, InternationalAssociation of Machinists,AFL,' and Pipe FittersLocal 211,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industryof the U.S. and Canada,AFL,2 Petitioners.Cases Nos. 3.9-RC-894 and 39-RC-395. Sep-tember 12,1955DECISION, ORDER, AND DIRECTION OF ELECTION.Upon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeC. L. Stephens, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed,Hereafter referred to as Machinists.2Hereafter referred to as Pipefitters.114 NLRB No. 17. A. O. SMITH CORPORATION OF TEXAS57Upon the entire record in this case, the Board finds : .1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerceexists concerningthe representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Machinists seeks to sever two units from the established pro-duction and maintenance unit at the Employer's Houston,Texas,plant.The first unit would include all employees assigned to the ma-chine shop, including A, B, and C machinist`s, tool grinders, and thetoolroom welder.The second unit would includeallmachine repair-men A and B, pump operators and oilers, or in the alternative,all ma-chine repairmen A and B. The Pipefitters seeks to sever a unit thatwould include all pipefitters A and B and pipefitters' helpers 4 TheEmployer and the Intervenor contend that the units requested by theMachinists and Pipefitters are inappropriate.The Employer's Houston, Texas, plant, is engagedin the manu-facture of steel pipe.All of its operations are conducted in 1 build-ing and normally there are approximately 290 employees.The In-tervenor has been the bargaining representative for all production andmaintenanceemployees since shortly after the plant opened in 1950.5The Employer's mechanical maintenance department is located in thesouthwest end of the plant and all employees that the Machinists andPipefitters seek to represent are assigned to this department.There are 15 employees classified as either machinist A, B, or C, ortool grinder assignedto the machine shop.Althoughthe machineshop isnot physically separated from the rest of themaintenance de-partment,there is a clearly defined area in the southwest end of theplant thatis generallyknown asthe machine shop.The majority ofthe machine tools used by the machinistsand tool grinders are locatedin this area, and the employees assigned to the machine shop workthere the major portion of their workingtime.On the firstand sec-3United Steelworkers of America, .CIO, hereafter referred to as the Intervenor, wasallowed to intervene on the basis of its current contractual interest.' In its original petition the Pipefitters sought to sever a unit that included all em-ployees engaged in pipefitting and maintenance welding.However,after the close of thehearing, the Pipefitters moved that it be permitted to amend its unit description so thatitwould include only the pipefitters A and B and pipefitters'helpers.The Employerstated in its brief that it does not consent to the motion or wish to waive any Board re-quirement which may render the motion improper or untimely.We find that there isnothing in the Rules and Regulations that prevents a party from filing a motion to amenda unit description after the hearing has been closed.Accordingly,the Pipefitters'motionis granted5 Following a consent election in 1950—the Intervenor was certified as the bargainingrepresentative for all production and maintenance employees,except the electricians.Inthe same case,the International Brotherhood of Electrical Workers, AFL,was certifiedas the bargaining representative for the electricians whom they currently represent. 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDand shifts they are separately supervised by a machine shop foreman.Employees in the machine shop have separate departmental seniorityand a separate line of progression.Thus, employees advance fromtool grinder to C, B, and then A machinist. Three employees pres-ently classified as A machinists started as tool grinders and advancedto their present classification through this, line'of progression.Theemployees in the machine shop do no production work. Their time isdevoted exclusively to the manufacture and repair of parts for the Em-ployer's machinery and equipment. In addition to the machinists andtool grinders, one maintenance welder is regularly assigned to the ma-chine shop.He is supervised by the machine shop foreman and doesall the welding work for the machine shop..On the basis of the above facts we find that the A, B, and Cmachinists, tool grinders, and the one maintenance welder constitutethe personnel of a clearly defined, if not physically separated, machineshop.As machine shops have been considered traditional depart-mental units entitled to severance from production and maintenanceunits if the employees so desire, and as the Machinists have tradi-tionally represented such units,.we find that severance may be appro-priate here.6The machine repairmen and the pipefitters, as well as the oilers,pump operators, and maintenance welders, are supervised by amechanical maintenance supervisor.At the present time there are 8employees classified as machine repairmen A, and 9 employees classi-fied as pipefitters A.There are no machine repairmen B or pipe-fitters B, and neither classification has regularly assigned helpers.There is no apprentice program and the two classifications share thesame general line of progression.Thus, an employee after advancingfrom oiler to pump operator may then, choose between advancementto machine repairman B or pipefitter B.While employed as an oileror pump operator an employee may be assigned to either the machinerepairmen or pipefitters as a helper.One employee presently classi-fied as a machine repairman A, was transferred from the pipefitter Aclassification.Another machine repairman A has been transferredto the welder A classification. In addition, one employee presentlyclassified as a pipefitter A, was transferred from the arbor repairgroup,' while a production employee reached the pipefitter A classi-tion after working as an oiler for only 3 months.As noted above, oilers and pump operators are usually assigned ashelpers to the machine repairmen and the pipefitters.However, dur-R. D.Werner Co., Inc,110 NL1tB 1049.4 The butt welding machines are the most important machines in the production process.As a result,the Employer has established a special arbor repair group which services andmaintains these machines.Employees assigned to this group do no other work. A. 0. SMITH CORPORATION OF TEXAS59ing a changeover,' a major repair operation, or a major installationproject, production employees are also assigned as helpers.Moreover,on two installation projects the machine repairmen were supervisedby production supervisors.Although the machine repairmen devotea major portion of their time to repairing the plant's machinery andequipment, and the pipefitters devote a major portion of their time topipefitting maintenance and installation work, both classifications alsoregularly perform work that is not a part of machine repairmen'sor pipefitters' duties.As an example, the machine repairmen do ironand rigging work while the pipefitters light burners and do somebrick work. In addition, the arbor repair group regularly performsmachine repair and pipefitting work;, however, there is no contentionmade that these employees are machine repairmen or pipefitters.On the basis of the above facts, and on the record as a whole, wefind that neither the machine repairmen nor the pipefitters comprisea distinct and homogeneous group of skilled journeymen craftsmen,working as such, together with their apprentices and/or helpers.Accordingly, we find that the units of machine repairmen and pipe-fitters sought to be severed by the Machinists and the Pipefitters arenot appropriate, and we therefore deny their unit requests with respectto these employees .9We will direct that an election be held among the following groupof employees at the Employer's plant :All machine shop employees, including machinists A, 13, and C, toolgrinders, and the machine shop welder, but excluding all other em-ployees, guards, and supervisors as defined in the Act.If a majority in the voting group vote for the Machinists, they willbe taken to have indicated their desire to constitute a separate unit,which the Board finds under the circumstances to be appropriate forthe purposes of collective bargaining, and the Regional Director isinstructed to issue a certification of representatives to the Petitionerfor such unit. If the majority vote for the Intervenor, they willbe taken to have indicated their desire to remain a part of the existingplantwide unit and the Regional Director is instructed to issue a certi-fication of results of election to that effect.[The Board dismissed the petition in Case No. 39-RC-895.][Text of Direction of Election omitted from publication.]8Whenever the diameter of the pipeis changedthe wholeproduction line is closed'downso that the necessary adjustmentscan be made.This process,known as a change-over,occurs 2 or3 times a week.9 See A.0. Smith Corporation of Texas,104 NLRB 977.